USCA4 Appeal: 22-1672      Doc: 9          Filed: 09/26/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                  No. 22-1672


        In re: DERRICK EARL MILLER,

                             Petitioner.



                       On Petition for Writ of Mandamus. (6:04-cr-00022-JMC-1)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Derrick Earl Miller, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1672         Doc: 9      Filed: 09/26/2022      Pg: 2 of 2




        PER CURIAM:

               Derrick Earl Miller petitions for a writ of mandamus, alleging that the district court

        has unduly delayed acting on his motion for compassionate release. He seeks an order

        from this court directing the district court to act. Our review of the district court’s docket

        reveals that the district court granted Miller’s motion on August 2, 2022. Accordingly,

        because the district court has recently decided Miller’s case, we deny the mandamus

        petition as moot. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                PETITION DENIED




                                                      2